Citation Nr: 0722755	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  03-16 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1971 to September 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating determination 
of the Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

This matter was previously remanded by the Board in April 
2004 for the issuance of a statement of the case.  The 
veteran perfected his appeal on this issue in October 2004.

In November 2006, the Board remanded this matter for further 
development, to include a VA examination.  


FINDING OF FACT

The veteran currently has hepatitis C that had its origins in 
service.  


CONCLUSION OF LAW

Hepatitis C was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision on 
the issue decided in this appeal, further assistance is 
unnecessary to aid the veteran in substantiating his claim.

Service Connection

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102.

The veteran maintains that he currently has hepatitis C which 
is related to his period of service.  He maintains that he 
developed hepatitis C as a result of tattoos he received in 
service or as a result of a blood transfusion he sustained as 
part of treatment which occurred when he fell off a ship in 
1973.

The veteran's service medical records are devoid of any 
findings of hepatitis C.

The service medical records do demonstrate that the veteran 
sustained a severe fall in September 1973.  There is no 
documentation that he underwent a blood transfusion in 
service; however, the veteran's blood was completely typed 
and crossed, and two units of whole blood were sent with him 
following the fall.  At the time of the veteran's September 
1974 service separation examination, the "abnormal" box was 
checked for identifying body marks, scars, tattoos.  

Treatment records reveal that the veteran was diagnosed as 
having hepatitis C in November 2001.  At that time it was 
noted that the veteran had fallen from a ship deck in 1973.  
The veteran reported that he fractured his hip at that time 
and had to have surgery.  He stated that he possibly had a 
blood transfusion during surgery.  

In a February 2002 statement, E. Lemley, RPA, indicated that 
the veteran was under her care for Hepatitis C.  She stated 
that the veteran's hepatitis C was most likely caused by 
tattoos or blood transfusions that he may have had after his 
fall in 1973.  

VA treatment records obtained in conjunction the veteran's 
claim reveal that he was diagnosed as having hepatitis C in 
2001 and 2002.  

In his October 2004 substantive appeal, the veteran stated 
that it had been indicated that his tattoos were not listed 
on his separation examination.  He noted that he received 
tattoos in 1972, on both his left and right arm. 

In conjunction with the November 2006 Board remand, the 
veteran was afforded a VA examination in January 2007.  

The examiner noted that the veteran was diagnosed with 
hepatitis C in 2000 by his private healthcare provider.  He 
was noted to have undergone a course of interferon treatment, 
for nine months in 2001.  He indicated that apparently blood 
tests became negative after this treatment.  

The examiner noted that in 1973, the veteran fell off the 
deck of an aircraft carrier and became unconscious.  The 
examiner stated that during this time frame, the veteran 
apparently had many blood transfusions.  The examiner further 
noted that tattoos were placed on both arms in 1971.  

The examiner indicated that the veteran had never had any 
incapacitating episodes due to gastrointestinal symptoms such 
as nausea, vomiting, anorexia, abdominal pain, etc.  The 
veteran denied any occupational blood exposure, intravenous 
drug use, cocaine use, organ transplants, high risk sexual 
activity, or dialysis treatments.  His appetite was good and 
his body weight was stable.  He did not have any nausea, 
vomiting, or abdominal pain, and he had never had 
hematemesis, melena, or rectal bleeding.  

The examiner noted that on November 7, 2006, a basic 
metabolic profile and CBC were normal.  On April 24, 2004, 
hepatitis A antibody was positive, and hepatitis B surface 
and core antibodies were negative.  Hepatitis C RNA titer by 
PCR was also negative.  The examiner further noted that on 
December 4, 2001, a Hepatitis C antibody by enzyme 
immunoassay was positive.  On August 21, 2006, a 
comprehensive metabolic profile was normal.  The examiner 
further observed that hepatitis C tests by PCR on January 23, 
2007, were normal.  The examiner rendered a diagnosis of 
veteran with history of Hepatitis C.  

The examiner commented that the hepatitis C test by PCR was 
now negative indicating that the veteran no longer had a 
detectable Hepatitis C virus in his system.  He stated that 
it was at least as likely as not that the veteran had cleared 
the hepatitis C virus from his system (positive EIA on 
December 4, 2001) due to successful interferon treatment.  He 
further indicated that it was at least as likely as not that 
the route of infection for hepatitis C was the blood 
transfusion and/or tattoos.  He stated that it was at least 
as likely as not that both of these factors had equally 
contributed.  He noted that the veteran denied any other risk 
factors for hepatitis C.  

Analysis

The initial question is whether the veteran meets the 
requirement of having a current disability.  To be present as 
a current disability, the claimed condition must be present 
at the time of the claim for benefits, as opposed to sometime 
in the distant past.  Gilpin v.West, 155 F. 3d 1353 (Fed. 
Cir. 1998).  The Gilpin requirement that there be a current 
disability is satisfied when the disability is shown at the 
time of the claim or during the pendency of the claim, even 
though the disability subsequently resolves.  McClain v. 
Nicholson, No. 05-0468 (U.S. Vet. App. Jun. 21, 2007).

The veteran's claim was received in June 2002.  VA treatment 
records dates as late as April 2002, show findings of active 
hepatitis C.  Although the recent VA examination showed that 
the hepatitis C had resolved, the evidence indicates that it 
was present at the time of the veteran's claim.  Resolving 
reasonable doubt in the veteran's favor the Board finds that 
the veteran did have hepatitis C at the time of his June 2002 
claim.  Accordingly, the requirement for a current disability 
is satisfied.

Both the veteran's private care provider and the January 2007 
VA examiner stated that it was at least as likely as not that 
the veteran's hepatitis C came from either an inservice blood 
transfusion or his tattoos.  The weight of the evidence 
supports a finding that the current hepatitis C is related to 
service.  Accordingly, service connection for hepatitis C is 
granted.


ORDER

Service connection for hepatitis C is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


